Citation Nr: 0921731	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from May 1961 
to March 1965.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied reopening a claim for 
service connection for bipolar disorder.

As a preliminary matter, the Board notes that when the RO 
received the Veteran's claim in May 2004, it was 
characterized as an application to reopen a claim for service 
connection for bipolar disorder.  The RO previously denied a 
claim for service connection for a mental condition in a 
December 1978 rating decision and notified the Veteran of the 
decision in a separate letter dated in January 1979.  The 
December 1978 rating decision summarized an in-service 
psychiatric consultation report dated in March 1964 and a 
post-service VA discharge summary dated in October 1978, and 
explained that the claim for a mental condition was denied 
because psychosis was not diagnosed in service or within the 
presumptive period.  

The Board finds that the Veteran's present claim for service 
connection for bipolar disorder is based on a new factual 
basis of disease because the previous rating decision 
appeared only to consider service connection for psychoses.  
The present claim for service connection is for a mood 
disorder (bipolar disorder).  This claim represents a 
distinct factual basis from the 1978 decision that construed 
and decided the claim for a mental condition as a claim for 
service connection for psychoses.  See 38 U.S.C.A. § 7104(b), 
Boggs v. Peake, 520 F.3d 1330, 1335 (2008) (holding that the 
"factual basis" for a claim for purposes of 38 U.S.C. § 
7104(b) is the veteran's disease or injury rather than the 
symptoms of the veteran's disease or injury).  The United 
States Court of Appeals for the Federal Circuit also held 
that a claim based on a new diagnosis of a new mental 
disorder states a new claim for the purposes of jurisdiction 
when the disorder had not been diagnosed and considered at 
the time of previous adjudication.  Ephraim v. Brown, 82 F. 
3d 399, 402 (Fed. Cir. 1996).  Thus, the Board finds that a 
de novo review, without regard to finality, is warranted, and 
will address the issue on appeal as noted in the title page.  
Therefore, after the required development outlined below is 
completed, the RO must thoroughly review the evidence and 
readjudicate the new claim.

A personal hearing before a Veterans Law Judge was 
rescheduled in November 2008.  In April 2009, the Veteran 
failed to appear for the rescheduled hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  The Veteran was 
provided notification of the elements required to 
substantiate a claim for service connection in a letter from 
the RO dated in June 2004.  He was also notified in March 
2006 that the VCAA notice requirements applied to all 
elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

An enlistment examination report dated in May 1961 listed 
normal psychiatric findings.  Service treatment records 
contained no complaints or findings of a psychiatric nature 
with the exception of a March 1964 psychiatric consultation 
request, which explained that the Veteran was a 19 year-old, 
chronic alcoholic, with history of disciplinary action while 
a juvenile, who in 1964 became involved in auto thefts after 
bouts of heavy drinking.  Thought progression was normal, 
there were no flights of ideas, paranoid ideation, or 
hallucinations.  He was noted to be a "handcuff volunteer," 
who was given the choice of military service or civilian 
correctional custody.  The consultation report dated in May 
1964 detailed juvenile problems beginning at age 11 and 
repeated disciplinary difficulties over misbehavior while 
drinking in service that included auto thefts.  The 
psychologist found that the Veteran was markedly unstable, 
moderately sociopathic, and did not experience any 
significant guilt feelings for his transgressions.  The 
impression was emotional instability, chronic, severe, and an 
administrative separation for unsuitable or unfit for 
retention on the basis of his service record was recommended.   
A separation examination report dated in January 1965 
indicated that the Veteran was not examined for psychiatric 
findings.

In March 1965, the Veteran was discharged under conditions 
other than honorable.  In September 1977, the character of 
his service was amended to discharge under honorable 
conditions.  The RO should request the Veteran's service 
personnel records for a more thorough review of his reported 
disciplinary problems during service, which may be relevant 
to his claim for service connection for an acquired 
psychiatric disorder.

A post-service VA inpatient hospitalization summary dated in 
October 1978 listed diagnoses that included manic-depressive 
disorder, circular type and history of alcohol abuse.  The 
report documented that the Veteran was hospitalized in 
Lakewood, California at age 21 (approximately 1965) and was 
twice committed to Western State Hospital in Washington in 
1975.

In a statement received from the Veteran in February 1998, he 
reported that he was presently bi-polar manic depressive and 
had been that way prior to service.  In his substantive 
appeal received in July 2005, the Veteran indicated that he 
received inpatient treatment at Lakewood General Hospital in 
1966.  These private inpatient records identified by the 
Veteran have not been requested specifically and are not 
included in the claims file.  The RO should provide a VA Form 
21-4142 (Authorization and Consent to Release Information) to 
the Veteran for each medical care provider that he has 
already identified, in addition to any additional medical 
care providers that he identifies.

Additional VA and private treatment records from May 2000 to 
July 2008 document ongoing treatment for bipolar disorder, 
alcohol and substance abuse, and participation in a dual 
diagnosis group.

Because there is competent evidence that the Veteran has a 
current psychiatric disorder, evidence of chronic severe 
emotional instability with repeated disciplinary difficulties 
in service, and reports of inpatient hospitalization shortly 
after service, the RO should schedule the Veteran for a VA 
mental disorders examination and opinion by a psychiatrist or 
psychologist to determine whether he has a current 
psychiatric disorder that was caused or aggravated by 
service.    



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.  In this regard, the 
Veteran must be provided with the 
appropriate VCAA letter describing the 
notice and duty-to-assist requirements.

2.  The AMC/RO should obtain the 
Veteran's service personnel records and 
ensure that they are available for review 
by the VA examiner.

3.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of any 
additional medical care providers, VA and 
non-VA, both prior and subsequent to 
service, that treated him for any 
psychiatric disorder, including bipolar 
disorder.  Of particular interest are 
private treatment records from Lakewood 
General Hospital from 1965 or 1966, 
private treatment records from Western 
State Hospital in 1975, and VA treatment 
records from July 2008 to the present.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  The Veteran should be afforded a VA 
mental disorders examination and opinion 
by a psychiatrist or psychologist at a VA 
facility in accordance with the worksheet 
instructions set out for this particular 
examination that are found on the VA 
Index to Disability Examination 
Worksheets Webpage.  The purpose of the 
examination and opinion is to determine 
the nature and etiology of the Veteran's 
claimed acquired psychiatric disorder or 
bipolar disorder, to include whether it 
pre-existed military service and was 
aggravated by service.  All indicated 
tests and studies are to be performed. 
 Prior to the examination, the claims 
folder must be made available to the 
psychiatrist or psychologist performing 
the examination for a thorough review of 
the case.  The examiner should be 
provided with a complete copy of this 
Remand and the accompanying instructions.  
A notation to the effect that this 
thorough record review took place should 
be included in the report of the 
psychiatrist or psychologist.

Following a review of the claims folder, 
including the Veteran's service personnel 
records, and an examination of the 
Veteran, the examiner should address the 
following questions and provide the 
requested medical opinions:

Is there evidence of any 
psychiatric disorder, to include 
bipolar disorder, prior to service?  
If yes, please explain.

Is there evidence of any 
psychiatric disorder, to include 
bipolar disorder, during active 
service?  If yes, please explain.

Based on a review of the claims 
folder and examination of the 
Veteran, does the Veteran have an 
acquired psychiatric disorder, to 
include bipolar disorder, now?

Following a review of the claims folder 
and an examination of the Veteran, state 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the Veteran's acquired psychiatric 
disorder and/or bipolar disorder is 
directly related to events or injuries in 
military service, or aggravated by 
military service.  Sustainable reasons 
and bases are to be included with the 
opinions.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




